Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with John J. Bruckner (35,816) on 08/31/2021.
Claims from the email correspondence are entered (see instant O.A. Appendix).
Please amend the claims filed 08/06/2021 as follows:

Claim 1. (Currently Amended) A computer-implemented method comprising:
receiving, by at least one server computer, a wage payment information from an employer regarding an employee;
receiving, by the at least one server computer, a copy of a first digital public key uniquely associated with the employee and a copy of a second digital public key uniquely associated with the employer;
issuing, by the at least one server computer, a transaction to a distributed ledger maintained solely in a computer network performing wage issuance, transaction comprising the wage payment information and identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, [[and]] the identity data including information controlled by the employee and the employer to designate which level of the identity data can be accessed using a data level code and a first digital signing key belonging to the employee and a second digital signing key belonging to the employer, and the identity data encrypted with the first digital public key and the second digital public key;
receiving, by the at least one server computer, a designation that identifies a third party with a level of the identity data of the employee, the third party accessing the level of the identity data, decrypted with the first digital signing key and the second digital signing key, using the data level code; and

giving [[an]] the employer control over access permission to the identity data based on the identity data being multi-level identity data based on levels of data sensitivity.


transmitting, by the at least one server computer, the first digital signing key and the data level code to the employee.

Claim 3. (Currently Amended) The computer-implemented method of claim 1 further comprising: 
receiving, by the at least one server computer, the first digital signing key, the second digital signing key, and the data level code identifying a level of the identity data; and
reading, by the at least one server computer, the level of the identity data from the distributed ledger.

Claim 4. (Currently Amended) The computer-implemented method of claim 3 further comprising: 
receiving, by the at least one server computer, a first decryption function using the first digital signing key;
receiving, by the at least one server computer, a second decryption function using the second digital signing key;
decrypting, by the at least one server computer, encrypted data using the first digital signing key and the second digital signing key to form unencrypted data; and
supplying, by the at least one server computer, the unencrypted data to a third party.

Claim 5. (Currently Amended) The computer-implemented method of claim 1 further comprising: 
using, by the at least one server computer, the identity data, the first digital signing key, and the second digital signing key 

Claim 6. (Canceled)

Claim 7. (Canceled) 

Claim 8. (Previously Presented) The computer-implemented method of claim 1, wherein the distributed ledger comprises a blockchain and wherein the computer-implemented method further comprising: 
associating, by the at least one server computer, the identity data with biometrics about the employee, the biometrics stored as hashed data on-chain.

Claim 9. (Currently Amended) The computer-implemented method of claim 8, wherein the hashed data on-chain 

Claim 10. (Previously Presented) The computer-implemented method of claim 8 further comprising: 
associating, by the at least one server computer, the identity data with additional off-chain data about the employee.

Claim 11. (Original) The computer-implemented method of claim 10, wherein the additional off-chain data comprises any one of employment history, credentials, skills, appraisals, training, and personal information regarding the employee.

Claim 12. (Previously Presented) The computer-implemented method of claim 1 further comprising: 
associating, by the at least one server computer, the identity data with off-chain data about the employee.

Claim 13. (Original) The computer-implemented method of claim 12, wherein the off-chain data comprises any one of employment history, credentials, skills, appraisals, training, and personal information regarding the employee.

Claim 14. (Original) The computer-implemented method of claim 1, wherein the distributed ledger comprises a blockchain.

Claim 15. (Currently Amended) A computer comprising:
a processor; and
a computer readable storage media storing computer code thereon, which when executed by the processor, causes the processor to perform the steps of:
receiving a wage payment information from an employer regarding an employee;
receiving a copy of a first digital public key uniquely associated with the employee and a copy of a second digital public key uniquely associated with the employer;
issuing a transaction to a distributed ledger maintained solely in a computer network at a time of wage issuance, transaction comprising the wage payment information and identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, [[and]] the identity data including information controlled by the employee and the employer to designate which level of the identity data can be accessed using a data level code and a first digital signing key belonging to the employee and a second digital signing key belonging to the employer, and the identity data encrypted with the first digital public key and the second digital public key;
receiving a designation that identifies a third party with a level of the identity data of the employee, the third party accessing the level of the identity data, decrypted with the first digital signing key and the second digital signing key, using the data level code; and

giving [[an]] the employer control over access permission to the identity data based on the identity data being multi-level identity data based on levels of data sensitivity.

Claim 16. (Currently Amended) The computer of claim 15, wherein the computer code further causes the processor to perform the steps of: 
transmitting the first digital signing key and the data level code to the employee.

Claim 17. (Currently Amended) The computer of claim 15, wherein the computer code further causes the processor to perform the steps of: 
receiving the first digital signing key, the second digital signing key, and the data level code identifying a level of the identity data; and
reading the level of the identity data from the distributed ledger.

Claim 18. (Currently Amended) A computer readable storage media comprising:
computer code stored on the computer readable storage media, which when executed by a processor, causes the processor to perform the steps of:
receiving a wage payment information from an employer regarding an employee;
receiving a copy of a first digital public key uniquely associated with the employee and a copy of a second digital public key uniquely associated with the employer;
issuing a transaction to a distributed ledger maintained solely in a computer network at a time of wage issuance, transaction comprising the wage payment information and identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, [[and]] the identity data including information controlled by the employee and the employer to designate which level of the identity data can be accessed using a data level code and a first digital signing key belonging to the employee and a second digital signing key belonging to the employer, and the identity data encrypted with the first digital public key and the second digital public key;
receiving a designation that identifies a third party with a level of the identity data of the employee, the third party accessing the level of the identity data, decrypted with the first digital signing key and the second digital signing key, using the data level code; and

giving [[an]] the employer control over access permission to the identity data based on the identity data being multi-level identity data based on levels of data sensitivity.

Claim 19. (Currently Amended) The computer readable storage media of claim 18, wherein the computer code further causes the processor to perform the steps of: 
transmitting the first digital signing key and the data level code to the employee.

Claim 20. (Currently Amended) The computer readable storage media of claim 18, wherein the computer code further causes the processor to perform the steps of:
receiving the first digital signing key, the second digital signing key, and the data level code identifying a level of the identity data; and
reading the level of the identity data from the distributed ledger.

Claim 21. (Currently Amended) The computer-implemented method of claim 1 further comprising: 
making, by the at least one server computer, the level of the identity data, decrypted with the first digital signing key and the second digital signing key, available to the third party.

Claim 22. (Currently Amended) The computer of claim 15, wherein the computer code further causes the processor to perform the step of:
making the level of the identity data, decrypted with the first digital signing key and the second digital signing key, available to the third party.

Claim 23. (Currently Amended) The computer readable storage medium of claim 18, wherein the computer code further causes the processor to perform the step of:
making the level of the identity data, decrypted with the first digital signing key and the second digital signing key, available to the third party.

Claim 24. (Previously Presented)

Claim 25. (Previously Presented)


Reasons for Allowance
Claims 1-5 and 8-25 are allowed.
Claims 6-7 are cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to payroll based multi-level identity data based on levels of data sensitivity on a distributed ledger, controlled by the employee and the employer to designate which level of the identity data can be accessed using a data level code and a first digital signing key belonging to the employee and a second digital signing key belonging to the employer. 

The closest prior art of record is Wright (US 2019/0050832 A1). Wright teaches:
receiving, by at least one server computer, a wage payment information from an employer regarding an employee (paras 100-102)
receiving, by the at least one server computer, a copy of a first digital public key uniquely associated with the employee ... (paras 103)
receiving, by the at least one server computer, a designation that identifies a third party with a level of the identity data of the employee (paras 15, 27, 50), the third party accessing the level of the identity data (paras 28, 51), decrypted with the first digital signing key ... , using the data level code (paras 17, 28)

Andrade (US 2019/0007402 A1) is also of interest. Andrade teaches: 
giving the employer control over access permission to the identity data based on the identity data being multi-level identity data based on levels of data sensitivity (paras 17, 28)

Therefore, the prior art does not teach, neither singly nor in combination the following:
receiving, by the at least one server computer, ... and a copy of a second digital public key uniquely associated with the employer
issuing, by the at least one server computer, a transaction to a distributed ledger maintained solely in a computer network performing wage issuance, the transaction comprising the wage payment information and identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, the identity data including information controlled by the employee and the employer to designate which level of the identity data can be accessed using a data level code and a first digital signing key belonging to the employee and a second digital signing key belonging to the employer, and the identity data encrypted with the first digital public key and the second digital public key
receiving, by the at least one server computer, ... decrypted with ... and the second digital signing key ...

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685